
	

114 HR 1979 IH: Taxpayer Economic Hardship Protection Act of 2015
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1979
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mrs. Watson Coleman (for herself, Ms. Norton, Mr. Meeks, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To strengthen the protections from levy by the Internal Revenue Service for taxpayers in economic
			 hardship.
	
	
 1.Short titleThis Act may be cited as the Taxpayer Economic Hardship Protection Act of 2015. 2.Protection from levy for taxpayers in economic hardshipThe Secretary of the Treasury (or the Secretary’s delegate) shall take the following actions to protect taxpayers in economic hardship from levy:
 (1)Establish quality review procedures that measure whether employees of the Internal Revenue Service identified and considered the possibility that a taxpayer was in economic hardship before levying.
 (2)Establish quality review procedures that measure whether, in each case in which an employee of the Internal Revenue Service identifies economic hardship of a taxpayer, the employee adhered to the decision by the United States Tax Court entitled, Vinatieri against Commissioner (133 T.C. 392 (2009)), by placing the account of the taxpayer in a currently not collectible status rather than levying on the taxpayer.
 (3)Develop, and publish as part of the Internal Revenue Manual, guidelines for how collection employees of the Internal Revenue Service, on the basis of information in Internal Revenue Service and third-party databases, should consider the possibility that a taxpayer is in economic hardship before issuing a levy.
 (4)Adjust the Federal Payment Levy Program low income filter to include accounts with unfiled returns. (5)Inform collection employees of the Internal Revenue Service of procedural changes described in the preceding paragraphs by issuing a separate alert and a memorandum.
 (6)Update training materials and job aids to reflect the decision of the United States Tax Court entitled, Vinatieri against Commissioner (133 T.C. 392 (2009)) and the changes to the Internal Revenue Manual made in 2013 relating to liability collection (part 5, chapter 19) and notice of levy (part 5, chapter 11).
			
